Batman, J.
This is an appeal from an award, made by the Industrial Board of Indiana in favor of appellee against appellant The record discloses that the award *128in this case was made by the full board on February 1, 1916, and the transcript and assignment of errors were filed in this court on March 25, 1916, more than fifty days after such award.
The section of the statute under which this appeal is evidently attempted expressly provides that either party to the dispute may appeal within thirty days from the date of such award. §61, Acts 1915 p. 892. The right of appeal is statutory, and a party desiring to avail himself of such privilege must comply with the statute in that regard. The section cited above is the only authority for an appeal from the Industrial Board.
It has been held that an appeal is taken in a cause from the time the transcript and assignment of errors are filed with the clerk of the court to which the appeal is taken. Lake Erie, etc., R. Co. v. Watkins (1901), 157 Ind. 600, 62 N. E. 443; Ragle v. Dedman (1909), 45 Ind. App. 693, 91 N. E. 615; Pittsburgh, etc., R. Co. v. Johnson (1911), 49 Ind. App. 126, 93 N. E. 683, 95 N. E. 610. Since this essential step was not taken in this case until more than fifty days after the date of such award, it follows that the attempted appeal was not perfected in the time provided by statute, and hence this court has no jurisdiction to determine the cause on its merits. Appeal dismissed.
Note. — Reported in 115 N. E. 597. Workmen’s compensation: time to appeal from award, L. R. A. 1916A 178.